IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DEBORAH J. BRAMMER,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-2431

JILL PATE,

      Appellee.


_____________________________/

Opinion filed November 3, 2016.

An appeal from the Circuit Court for Clay County.
Daniel Wilensky, Judge.

Markus Sermons of Law Office of David M. Goldman, PLLC, Jacksonville, for
Appellant.

Jill Pate, pro se, for Appellee.




PER CURIAM.

      AFFIRMED.

MAKAR, KELSEY, and WINSOR, JJ., CONCUR.